UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JORGE BOLIVAR GUZMAN, individually and on
behalf of others similarly situated,

                              Plaintiff,
                                                        CIVIL ACTION NO.: 17 Civ. 9901 (PAE) (SLC)
       against
                                                             ORDER TO SUBMIT SETTLEMENT
                                                                     MATERIALS
TOYS OUTLET INC. (d/b/a FURNITURE EXPRESS), et
al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       This case contains one or more claims arising under the Fair Labor Standards Act. In

light of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015), the parties must file a joint Letter-Motion that addresses whether the settlement is fair

and reasonable.

       The parties must file their Letter-Motion by Monday, December 9, 2019, and should

address the claims and defenses, the defendants’ potential monetary exposure and the bases

for any such calculations, the strengths and weaknesses of the plaintiff’s case and the

defendants’ defenses, any other factors that justify the discrepancy between the potential

value of plaintiff’s claims and the settlement amount, the litigation and negotiation process, as

well as any other issues that might be pertinent to the question of whether the settlement is

reasonable (for example, the collectability of any judgment if the case went to trial).




                                                 1
         The joint Letter-Motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s fees expended.

Finally, a copy of the settlement agreement itself must accompany the joint Letter-Motion.

         The Clerk of Court is respectfully directed to mail this order to Defendant Israel

Aboutboul at the address below.

Dated:          New York, New York
                November 26, 2019

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge


Mail to:        Israel Aboutboul
                2230 East 66th Street
                Brooklyn, New York 11234-6326




                                                  2
